DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 12 should read in part “ that is situated close to the engine”.  Appropriate correction is required.
In claim 10, line 2 should read in part “is configured as a broadband sensor[[.]], and”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “particle reduction device” in claims 1-2 and 5-15 and “secondary air system” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schluter et al. (DE 102016206394).
In Reference to Claim 1
(See Schluter, Figure 6)

	An exhaust gas aftertreatment system for an internal combustion engine (10) comprising: 
an exhaust system in which a three-way catalytic converter (18) that is situated close to the engine (10) and, downstream from the three-way catalytic converter (18) that is situated close to the engine (10), a second catalytic converter (22,42), and a particle reduction device (22,42) are arranged in a direction in which an exhaust gas of the internal combustion engine (10) flows through an exhaust gas channel (14) of the exhaust system, and 
a fuel injector arranged on the exhaust gas channel and configured so as to inject fuel downstream from the three-way catalytic converter (18) that is situated close to the engine (10) and upstream from the second catalytic converter (22,42), and wherein the exhaust system comprises a secondary air system with which secondary air can be blown into the exhaust gas channel downstream from the three-way catalytic converter (18) that is situated close to the engine (10) and upstream from the second catalytic converter (22,42). (See Schluter, Paragraphs [0006] & [0038]).
The Examiner notes that the burner system of Schluter discloses air and fuel control of the burner constituting both a secondary air system and a fuel injector arranged ont eh exhaust channel.

In Reference to Claim 2
(See Schluter, Figure 6)
Schluter discloses: 


In Reference to Claim 5
(See Schluter, Figure 6)
Schluter discloses:
	Wherein the second catalytic converter (22,42) is configured as a second three-way catalytic converter. (See Schluter, Paragraph [0033]).

In Reference to Claim 11
(See Schluter, Figure 6)
Schluter discloses:
	A method for exhaust gas aftertreatment in an internal combustion engine having the exhaust gas aftertreatment system according to claim 1, comprising the following steps: 
ascertaining a soot load on the particle reduction device (42) (See Schluter, Paragraphs [0018] & [0038]), 
heating up the exhaust system by means of internal engine-heating measures until the second catalytic converter (42) has reached its light-off temperature (See Schluter, Paragraph [0009]), 
simultaneously injecting fuel by means of the fuel injector and blowing secondary air into the exhaust gas channel downstream from the three-way catalytic converter (18) 
exothermally converting the injected fuel with the secondary air on the catalytically active surface of the second catalytic converter (42) until the particle reduction device has reached its regeneration temperature (See Schluter, Paragraphs [0018] & [0038]), and 
oxidizing the soot particles captured in the particle reduction device, whereby the oxygen for the oxidation of the soot particles is supplied by the secondary air system. (See Schluter, Paragraphs [0018] & [0038]).
The Examiner notes that air and fuel supplied by the burner that have not been burned will exothermically react with the second catalytic converter/particle filter and oxidize soot particles of the second catalytic converter/particle filter.

In Reference to Claim 12
(See Schluter, Figure 6)
Schluter discloses:
	wherein the internal combustion engine is operated at a stoichiometric air-fuel ratio (X = 1) during the execution of the method. (See Schluter, Paragraph [0030]).

In Reference to Claim 13
(See Schluter, Figure 6)
Schluter discloses:


In Reference to Claim 14
(See Schluter, Figure 6)
Schluter discloses:
	Wherein, during the regeneration of the particle reduction device (42), fuel continues to be injected into the exhaust gas channel downstream from the three-way catalytic converter (18) that is situated close to the engine (10). (See Schluter, Paragraphs [0018] & [0038]).
	The Examiner notes that the burner is used to facilitate regeneration. Accordingly, the fuel will be injected during the regeneration.

In Reference to Claim 15
(See Schluter, Figure 6)
Schluter discloses:
	Wherein the internal engine-heating measures are maintained during the heating phase of the particle reduction device (42) and/or during the regeneration of the particle reduction device (42). (See Schluter, Paragraph [0009]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102016206394) in view of Gonze et al. (US 2011/0219752).
In Reference to Claim 3
Schluter et al. (Schluter) discloses: 

	The Examiner notes that the particle reduction device of Schluter is a combined 3-way catalytic converter and gasoline particle reduction device.
Schluter discloses the claimed invention except:
	Wherein the particle reduction device is arranged downstream from the second catalytic converter as seen in the direction of flow.
	Gonze et al. (Gonze) discloses an exhaust gas treatment system with dual 3-way catalyst devices and a particle reduction device. (See Gonze, Abstract). Gonze discloses utilizing separate components (i.e.- a 3-way converter upstream of a particle filter) as the 4-way catalytic converter. (See Gonze, Figure 1, Paragraph [0023]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the separate 4-way catalytic converter construction of Gonze as the 4-way catalyst of Schluter, as both references are directed towards exhaust gas treatment systems with dual 3-way catalyst devices and a particle reduction device. One of ordinary skill in the art would have recognized that using a separate 4-way catalytic converter as taught by Gonze would be a simple substitution of one known element for another that would yield the predictable results of 4-way emissions reduction.

In Reference to Claim 4
The Schluter-Gonze combination discloses:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the separate 4-way catalytic converter construction of Gonze as the 4-way catalyst of Schluter, as both references are directed towards exhaust gas treatment systems with dual 3-way catalyst devices and a particle reduction device. One of ordinary skill in the art would have recognized that using a separate 4-way catalytic converter as taught by Gonze would be a simple substitution of one known element for another that would yield the predictable results of 4-way emissions reduction.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102016206394).
In Reference to Claim 6
Schluter discloses:
	wherein the second catalytic converter is positioned from the three-way catalytic converter that is situated close to the engine. (See Schluter, Figure 6, 18, 42 & Paragraph [0009]).
Schluter discloses the claimed invention except:
	The second catalytic converter is at a distance of at least 75 cm.
However, Schluter discloses that changing the distance of the second catalytic converter from the first catalytic converter effects heating of the second catalytic converter. (See Schluter, Paragraph [0009]). Accordingly, because changing distsance 

In Reference to Claim 8
Schluter discloses:
	A mixing segment between the fuel injector/secondary air feed point and the second catalytic converter. (See Schluter, Figure 6, 28, 14).
Schluter discloses the claimed invention except:
	Wherein the mixing segment is at least 50 cm.
However, Schluter discloses that changing the length of the mixing segment affect back pressure and effective heating of the second catalytic converter. (See Schluter, Paragraphs [0007] & [0038]). Accordingly, because changing mixing segment size achieves the recognized result of a change in heat supply and backpressure, the mixing segment size is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the mixing segment to include at least 50 cm between the fuel injection/secondary air feed point and the second catalytic converter, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.   

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102016206394) in view of Morley et al. (US 2011/0289906).
In Reference to Claim 7
Schluter et al. discloses the claimed invention except:
	Wherein the fuel injector is arranged upstream from a feed point of the secondary air system.
	Morley et al. discloses a burner system. (See Morley, Abstract). Morley discloses a burner construction where the fuel injector is arranged upstream from a feed point of the secondary air. (See Morley, Figure 14, Paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the burner with the burner of Morley, as both references are directed towards burner systems. One of ordinary skill in the art would have recognized that the burner of Morley would have increased the temperature of the exhaust gas system while minimally affecting the cost, size, weight, and performance of the exhaust system. (See Morley, Paragraph [0007]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102016206394) in view of Schluter et al. (DE 102012021573).
In Reference to Claim 9
Schluter’394 discloses:
	wherein three lambda sensors are arranged in the exhaust system, whereby a first lambda sensor (30) is arranged upstream from the three-way catalytic converter 
Schluter’394 discloses the claimed invention except:
whereby a third lambda sensor is arranged downstream from the fuel injector and downstream from the feed point of the secondary air system and upstream from the second catalytic converter.
Schluter’573 et al. (Schluter’573) discloses an exhaust emission system with a burner and dual three-way catalysts. (See Schluter’573, Paragraph [0001]). Schluter’573 discloses a lambda sensor upstream of a second three-way catalytic converter. (See Schluter’573, Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a lambda sensor upstream of the second catalytic converter but downstream of the burner (i.e.-fuel injection and secondary air feed point), as both references are directed towards exhaust emission systems with a burner and dual three-way catalysts. One of ordinary skill in the art would have recognized that the added lambda sensor would provide more accurate control of the exhaust air/fuel ratio of the burner. (See Schluter’573, Paragraph [0033]).

In Reference to Claim 10
The Schluter’394-Schluter’573 combination discloses:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first lambda sensor a broadband sensor and the second and third lambda sensors step change sensors as one of ordinary skill in the art would have recognized that broadband and step sensors would have been a simple substitution of one known lambda sensor for another that would yield the predictable results of accurately measuring the oxygen ratio of the exhaust gas system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruona, Paukner, Schluter’023, and Theobald show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746